           Case 2:17-cr-00190-JCM-GWF Document 39 Filed 10/09/20 Page 1 of 4




1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number 13644
     KIMBERLY M. FRAYN
3    Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
4    Las Vegas, Nevada 89101
     Telephone: 702.388.6546
5    Kimberly.Frayn@usdoj.gov

6    Attorneys for the United States

7                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
8
     UNITED STATES OF AMERICA,                        Case No.: 2:20-cr-00236-JCM-EJY
9                                                               2:17-CR-190-JCM
                     Plaintiff,
10                                                    Stipulation to Continue Waiver of
            v.                                        Indictment, Plea, and Sentencing
11                                                    Hearing and the Revocation of
     JOSUE GARCIA-RODRIGUEZ,                          Supervised Release Hearing
12   aka JUAN PABLO MUNGIA-GARCIA,
     aka JOSUE GARCIA CHAPO,
13
                     Defendant.
14

15

16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United States
18
     Attorney, counsel for the United States of America, and Nisha Brooks-Whittington,
19
     Assistant Federal Public Defender, counsel for Defendant JOSUE GARCIA-
20
     RODRIGUEZ, also known as Juan Pablo Mungia-Garcia, and Josue Garcia Chapo
21
     (“Garcia” or “defendant”), that the Waiver of Indictment, Plea, and Sentencing Hearing in
22
     2:20-cr-00236-JCM-EJY, and the Revocation of Supervised Release Hearing in 2:17-CR-
23
     190-JCM, both currently set for October 23, 2020 at 10:30 a.m. be continued to a date and
24
           Case 2:17-cr-00190-JCM-GWF Document 39 Filed 10/09/20 Page 2 of 4




1    time convenient to the Court, but not sooner than 21 days from the date of the current

2    setting in this case.

3           This stipulation is entered into for the following reasons:

4           1.      The United States Attorney’s Office has developed an early disposition

5    program for immigration cases, authorized by the Attorney General pursuant to the

6    PROTECT ACT of 2003, Pub. L. 108-21.

7           2.      The early disposition program for immigration cases is designed to: (1) reduce

8    the number of hearings required in order to dispose of a criminal case; (2) avoid having

9    more cases added to the court’s trial calendar, while still discharging the government’s duty

10   to prosecute federal crimes; (3) reduce the amount of time between complaint and

11   sentencing; and (4) avoid adding significant time to the grand jury calendar to seek

12   indictments in immigration cases, which in turn reduces court costs.

13          3.      The defendant has accepted a plea offer in this case that requires defendant to

14   waive specific rights and hearings in exchange for “fast-track” downward departure under

15   USSG § 5K3.1 in case number 2:20-cr-00236-JCM-EJY. This same plea agreement also

16   resolves the Petition for Supervised Release Violations pending against the defendant in

17   2:17-CR-190-JCM. The Waiver of Indictment, Plea, and Sentencing Hearing in 2:20-cr-

18   00236-JCM-EJY, and the Revocation of Supervised Release Hearing in 2:17-CR-190-JCM

19   is presently set for October 23, 2020, at 10:30 a.m.

20          4.      Undersigned government counsel will be on medical leave from October 21,

21   2020, until at least October 28, 2020 and will be unavailable to appear at the October 23rd

22   hearings. Defendant is in custody and does not oppose the brief 21-day delay. Defense

23   counsel agrees to the hearings’ continuances.

24


                                                     2
           Case 2:17-cr-00190-JCM-GWF Document 39 Filed 10/09/20 Page 3 of 4




1           5.     The continuances are not sought merely for delay, but to allow the

2    government continuity of counsel. The defendant will not be unduly prejudiced by the brief

3    delay. A preliminary hearing on the pending criminal complaint is currently scheduled for

4    December 8, 2020, at 4:00 p.m. in case number 2:20-mj-00318-DJA and will not be

5    disturbed by the requested 21-day continuance. Accordingly, the parties stipulate and agree

6    to the hearings’ 21-day continuances requested herein.

7           6.     This is the first request to continue the October 23rd hearings.

8           DATED this 7th day of October, 2020.

9                                               Respectfully submitted,

10                                               NICHOLAS A. TRUTANICH
                                                 United States Attorney
11
      /s/Nisha Brooks-Whittington                /s/Kimberly M. Frayn
12    NISHA BROOKS_WHITTINGTON                   KIMBERLY M. FRAYN
      Assistant Federal Public Defender          Assistant United States Attorney
13    Counsel for Defendant
      Josue Garcia-Rodriguez
14

15

16

17

18

19

20

21

22

23

24


                                                    3
           Case 2:17-cr-00190-JCM-GWF Document 39 Filed 10/09/20 Page 4 of 4




1                      UNITED STATES DISTRICT COURT
2                           DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                         Case No.: 2:20-cr-00236-JCM-EJY
                                                                 2:17-CR-190-JCM
4                   Plaintiff,

5           v.                                         [Proposed] Order on Stipulation to
                                                       Continue Waiver of Indictment, Plea,
6    JOSUE GARCIA-RODRIGUEZ,                           and Sentencing Hearing and the
     aka JUAN PABLO MUNGIA-GARCIA,                     Revocation of Supervised Release
7    aka JOSUE GARCIA CHAPO,                           Hearing

8                   Defendant.

9

10          Based on the stipulation of counsel, good cause appearing, and the best interest of

11   justice being served:

12          IT IS THEREFORE ORDERED that the Waiver of Indictment, Plea, and

13   Sentencing Hearing in 2:20-cr-00236-JCM-EJY, and the Revocation of Supervised Release

14   Hearing in 2:17-CR-190-JCM, both currently set for October 23, 2020 at 10:30 a.m. be

15                             11/20/2020 at the hour of ___________
     vacated and continued to ___________                 11:00 A.M.

16          DATED this ___
                       9th day of October, 2020.

17

18                                       HONORABLE JAMES C. MAHAN
                                         UNITED STATES DISTRICT COURT JUDGE
19

20

21

22

23

24


                                                   4
